DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
 	The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
The disclosure is objected to because of the following informalities: throughout the specification, indicator 814 and 809 are both considered as the fifth insulating film. See “the fifth insulating film 809” in [0096-0098, 0100, 0108, and 0113-0114] and “the fifth insulating film 814 in [0088, 0089, 0091 and 0094] of the specification. Appropriate correction is required.
 	                                Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "wherein the plurality of capacitor plugs" in lines 11 and 16, respectively.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a plurality of capacitor plugs in the conductive plugs" for examination purposes.
  	Claims 2-10 and 12-20 are also rejected as being indefinite for further limiting and dependent on indefinite claims 1 and 11.

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action. 	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record (Kim et al. US PGPub. 2010/0187588 and Li et al. US PGPub. 2017/0278927) taken alone or in combination neither anticipates nor renders obvious 	a semiconductor device, comprising “at least one of the plurality of landing pads comprising a protruding portion of a capacitor plug and a first spacer disposed on a sidewall of the protruding portion” in combination with “a plurality of conductive plugs disposed respectively over the plurality of landing pads, wherein the plurality of conductive plugs comprise a plurality of nanowires, a conductive liner disposed over the plurality of nanowires, and a conductor disposed over the conductive liner” as recited in claim 1; and  	a method for fabricating a semiconductor device comprising “forming a plurality of landing pads respectively over the plurality of capacitor contacts, wherein at least one of the plurality of landing pads comprises a protruding portion of a capacitor plug and a first spacer on a sidewall of the protruding portion” in combination with “forming a plurality of conductive plugs respectively over the plurality of landing pads, wherein the plurality of conductive plugs comprise a plurality of nanowires, a conductive liner over the plurality of nanowires, and a conductor over the conductive liner” as recited in claim 11. 	 	Claims 2-10 and 12-20 are allowable for further limiting and depending upon claims 1 and 11,  if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NDUKA E OJEH/Primary Examiner, Art Unit 2892